MacLean, J. (concurring).
“ The presumption of law is that the consignee is the owner of the goods, in the absence of any evidence on the subject, and is the proper party to sue for their injury or loss.” Krulder v. Ellison, 47 N. Y. 36, 37. The evidence herein does not disclose right on the part of the plaintiff to maintain this action for loss through delay in delivery of goods consigned to another.
The judgment should, therefore, be reversed and the cause tried again.
Judgment reversed and new trial ordered, with costs to appellant to abide event.